Citation Nr: 0717886	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  Competent evidence of a right elbow disability due to 
disease or injury in service is not of record.

2.  In a December 1992 rating decision, the RO denied service 
connection for residuals of a right ankle injury.

3.  Evidence added to the record since December 1992 
concerning the veteran's right ankle does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  A right elbow disability, to include degenerative 
changes, was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A rating decision in December 1992, which denied 
entitlement to service connection for residuals of a right 
ankle injury, is final. 38 U.S.C.A. § 7105 (West 2002).

3.  Additional evidence received since the December 1992 
rating decision is not new and material, and the claim of 
entitlement to service connection for residuals of a right 
ankle injury is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.  §§ 3.156(a), 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an August 2004 letter.  Notice of the 
specific evidence needed to reopen a claim, as is now 
required by Kent v. Nicholson, 19 Vet. App. 473 (2006), was 
provided by the August 2004 letter.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v.  Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi,  16 Vet. 
App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2004 prior to the 
adjudication of the claim in September 2004. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the  
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet.  
App. at 121.  In this case, this principle has been fulfilled 
by the August 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service medical treatment records.  The 
veteran has not identified any further outstanding and 
relevant evidence.  Solicitation of a medical opinion is not 
necessary because (as discussed in detail below) there is no 
indication that the claimed disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of a right elbow injury or 
disability.  

VA medical records dated in 2004 show that the veteran 
reported chronic right elbow pain due to a past injury.  An 
x-ray report of the right elbow revealed mild degenerative 
changes without acute trauma.   

The Board finds that, with no evidence of  right elbow 
disease or injury in service, at the time of the veteran's 
separation from service, or for several years thereafter, and 
with no medical opinion linking the current diagnosis to 
service, service connection for a right elbow disability is 
not warranted.  Moreover, as there is no medical evidence of 
arthritis of the right elbow within one year following 
separation from service, service connection on a presumptive 
basis is also not warranted for this disorder.  38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

New and Material Evidence

With regard to the veteran's attempt to reopen his claim of 
entitlement to service connection for residuals of a right 
ankle injury, the evidence of record at the time of the 
rating action in December 1992 which denied the claim 
included service medical records which showed complaints by 
the veteran of a right ankle injury in July 1969.  
Specifically, the veteran reported that he fell and twisted 
his right ankle.  There was pain on palpation over the 
lateral malleolus with minor swelling.  The veteran was 
treated with a gel cast and crutches.  X-rays revealed no 
fracture or dislocation of the ankle.  Also of record was a 
January 1992 VA examination report in which the veteran 
reported a past history of ankle fracture and sprains.  It 
was noted that as a result, the ankle was weak and 
occasionally painful with some swelling on long standing.    

The basis of the prior final denial of entitlement to service 
connection for residuals of an injury to the right ankle was 
that there was no showing that the veteran then had any 
residual disorder of right ankle which was etiologically 
related to active service.

The additional evidence added to the record since December 
1992 RO decision includes VA post-service medical treatment 
records.  An x-ray report of the right ankle in 2004 showed 
no significant bony abnormalities, with a benign soft tissue 
calcification.  The veteran was diagnosed as having chronic 
right ankle pain.  

There must be a disability in order for VA compensation 
benefits to be awarded.  The current evidence shows that the 
veteran has chronic right ankle pain, however, the presence 
of pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

An underlying disease was not diagnosed in any of the 
reports.  The Board observes that the medical evidence of 
record submitted subsequent to the RO's December 1992 
decision does not include any competent evidence that a right 
ankle disability is related to service. 

The additional evidence added to the record since the 
December 1992 decision concerning the veteran's claim of a 
right ankle disability does not relate to the unestablished 
fact necessary to substantiate the claims (the existence of a 
chronic right ankle disability) and does not raise a 
reasonable possibility of substantiating the claim.  For 
those reasons, the evidence added to the record since the 
December 1992 rating decision concerning the veteran's claim 
of service connection for residuals of a right ankle injury 
is not new and material, and the claim may not be reopened.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006). 




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right elbow disability is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a right ankle injury is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


